Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended independent claims to recite/claim at least one foot pad being located on the battery. The elements pertaining to/describing that the antenna , gimbal assembly are all located on the bottom portion and their relative placements to each other has been removed. Similar elements have been amended into dependent claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 regarding Lim and Froloff have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the applicant’s arguments concerning the teachings of Chen regarding the foot pads. Chen teaches the use of foot pads (the rubberized surfaces). The logic for placing of the footpads on the battery, is the foot pads/landing gears are naturally placed on the locations of the craft which would/are touching the ground when landing. Such a placement is necessary by their very function as landing devices. In Chen, the bottoms of the rotors are placed specifically such that they are located lower (i.e. touch the ground first) than the body of the craft [0024] “The quadrotor aircraft, wherein an uppermost end of the first upper arm and the second upper arm of the upper hood is lower than a lowermost end of the lower hood to constitute the fourth a lifting support foot of the rotorcraft, and a bottom of the landing support foot is further provided with a soft rubber pad, the bottom end of the landing support foot is integrally formed with a T-shaped chuck, and the soft rubber pad is matched with the buckle On the type of chuck, the T-shaped chuck is further provided with a through slot, and the slot is hidden in the soft pad.”; thus on a craft where the battery is located on the bottom/at the lowest point of the craft, one would by necessity place landing gear/pads at that point.
	In other words, what Chen teaches is the use of foot pads located on the lowest physical part of the craft, in Chen’s case this lowest point is the bottom of the rotor arms. This however renders obvious the placement of foot pads on the lowest physical point of the craft in general. i.e. the specific teaching of Chen renders obvious a more generalized implementation of it which follows the same principles. Thus for craft designs where the battery is/among the lowest points then placement of foots pads on the bottom of the battery are/would be obvious. So Chen itself doesn’t render obvious placing of a battery at the bottom/along the bottom of a UAV, but for a publication/combination of publications which do render obvious/teach such as placement of the battery the placement of landing pads on the bottom of the battery would be rendered obvious.
	Thus applicant’s arguments as to Chen not teaching placement of footpads on a lower part of the battery is not found to be persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al, US 20140032034 A1, “TRANSPORTATION USING NETWORK OF UNMANNED AERIAL VEHICLES” and further in view of CHEN, Guangyao, WO 2014067224 A1, “QUADCOPTER”
	Regarding Claim 1, Raptopoulos et al teaches “An unmanned aircraft, comprising: an aircraft main body;”( [0049] Returning to the embodiment shown in FIGS. 2A and 2B, the UAV includes several features. FIG. 2A is a perspective view of the UAV. The UAV includes a body or main frame 210. The frame 210 provides the structure of UAV. The frame 210 can be tailored to the application for the UAV. The UAV shown in FIGS. 2A and 2B is a hybrid design with fixed wings 220 and rotors 230. The rotors 230 can also be a ducted assembly in certain embodiments. The fixed wings 220 can provide the UAV with extended range operation in comparison to certain rotor only embodiments. The rotors 230 are incorporated into the fixed wing 220, providing VTOL capability and the ability to hover.) and a “and a battery disposed at a lower portion of the aircraft main body,”( [0051] FIG. 2B provides an exploded perspective view of the UAV 200 shown in FIG. 2A. As shown, the UAV 200 includes a frame 210 with a cavity. The cavity is sized such that it can incorporate a payload 240 and a battery 250. FIG. 2B also shows that the payload 240 or battery 250 can form structural aspects of the UAV 200 or the frame 210. In an embodiment, the battery 250 forms a structural component of the UAV 200. As further shown in FIG. 2B, the payload 240 can comprise a modular container. The modular container can attach to the UAV 200. The modular container can be optimized in dimension and shape for carrying diverse payloads. Either the payload 240 or the battery 250 can be optimized to attach to the frame 210.)
	However Raptopoulos et al, while disclosing autonomous navigation of the UAV ([0039] UAVs suitable for use in the disclosed delivery system can be autonomous or remotely piloted. For example, a UAV can be remotely piloted on a route in order to provide flight data for subsequent autonomous flights. Similarly, should weather, environmental, or other issues develop during an autonomous flight, a remote pilot can operate the UAV. A UAV can also be switched from remote pilot operation to autonomous flight. For example, a remote pilot may operate on a portion of the route and then switch the UAV to autonomous operation.); on board camera systems (“[0041] The UAVs can have electronic control systems and sensors. The control systems and sensors can help stabilize the UAV in certain embodiments. The control systems also can provide the embedded control for aerial flight of the UAV. For example, the control system can alter aspects of a rotor or ducted assembly to change the flight dynamics (yaw, pitch, and roll) of the UAV, the lift generated, angle of attack, velocity, or other suitable flight characteristics. The sensors can be wired or wireless, depending on the needs of the UAV or delivery system. The sensors can be relative, including, for example, inertial, IMUs, accelerometers, gyroscopes, or pressure based, or absolute, including, for example, GPS or GLONASS, magnometers, pulsed-RF ultrawideband (UWB), or cameras.”) and the use of processors/memories (i.e. a computer system/motherboard), it fails to explicitly disclose where on the craft these components would be. Further while it is known that battery is located on the bottom of the craft as part of the craft structure ([0136] The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor can be a microprocessor, but in the alternative, the processor can be any conventional processor, controller, microcontroller, or state machine. A processor can also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.) and that the craft is VTOL (i.e. would be landing on the battery) ([0040] The UAVs may be rotorcraft, fixed wing, or hybrid. In certain embodiments, the UAV has vertical take-off and landing (VTOL) capability) it fails to explicitly disclose if there is a foot pad on the bottom of the craft.
	Chen teaches a quadcopter system which includes teachings for a PCB (motherboard) for controlling of the craft, located within the body/shell of the craft  [0009] “The quadrotor aircraft further includes a PCB board configured to: receive signals from satellites, remote controllers; transmit signals to satellites, remote controllers; control position of the quadrotor aircraft , speed, heading and orbit; processing image signals; or a combination thereof. Wherein the PCB board is attached to the upper hood.“ further Chen teaches the use of footpads on the landing surfaces (parts of the craft which touch the ground when landed) [0024] “The quadrotor aircraft, wherein an uppermost end of the first upper arm and the second upper arm of the upper hood is lower than a lowermost end of the lower hood to constitute the fourth a lifting support foot of the rotorcraft, and a bottom of the landing support foot is further provided with a soft rubber pad, the bottom end of the landing support foot is integrally formed with a T-shaped chuck, and the soft rubber pad is matched with the buckle On the type of chuck, the T-shaped chuck is further provided with a through slot, and the slot is hidden in the soft pad.”
	It would have been obvious to one of ordinary skill in the art to modify Raptopoulos et al to use the within the body/shell onboard PCB board and processing system of Chen. The KSR rational for this being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Raptopoulos teaches the autonomous control and use of an onboard processor/memory system, but is mute as to the specific physical location/implementation of this system, Chen et al also teaches an autonomous control system for a UAV and includes teachings for placing of the physical pcb/motherboard within the shell/body of the craft. (II) Implementing of the pcb/control system within the body of Raptopoulos as taught by Chen wouldn’t be changing the underlying principles of the control system, it is still being used to control the craft, nor is it adding any new abilities not already taught in Raptopoulos. (III) The, at least partial, enclosure of sensitive electronic components such as processors and memories within protective enclosures is a WURC part of electronic designs, thus while Raptopoulos doesn’t explicitly call for it one of ordinary skill in the art would naturally implement the autonomous navigation features by placing of the necessary processors and memories within the uav shell.
	The above modification would still lack at least one foot pad located on the battery.
[0051] “FIG. 2B provides an exploded perspective view of the UAV 200 shown in FIG. 2A. As shown, the UAV 200 includes a frame 210 with a cavity. The cavity is sized such that it can incorporate a payload 240 and a battery 250. FIG. 2B also shows that the payload 240 or battery 250 can form structural aspects of the UAV 200 or the frame 210. In an embodiment, the battery 250 forms a structural component of the UAV 200. As further shown in FIG. 2B, the payload 240 can comprise a modular container. The modular container can attach to the UAV 200. The modular container can be optimized in dimension and shape for carrying diverse payloads. Either the payload 240 or the battery 250 can be optimized to attach to the frame 210.” Thus the logic naturally flows that the craft is landing on the battery. (II) Chen teaches the use of footpads located on the bottom of rotors as a similar, but slight different rotor copter design with rubber pads located on these parts of the craft which land on/touch the ground [0024] “The quadrotor aircraft, wherein an uppermost end of the first upper arm and the second upper arm of the upper hood is lower than a lowermost end of the lower hood to constitute the fourth a lifting support foot of the rotorcraft, and a bottom of the landing support foot is further provided with a soft rubber pad, the bottom end of the landing support foot is integrally formed with a T-shaped chuck, and the soft rubber pad is matched with the buckle On the type of chuck, the T-shaped chuck is further provided with a through slot, and the slot is hidden in the soft pad.” (III) by implementing the rubber pads of Chen onto the bottom battery of Raptopoulos, the underlying function of the pads isn’t being changed, to protect to component/part of the craft touching the ground/absorb some of the landing forces, i.e. the modification is still performing it’s same function; nor is there any reason to believe that placing the pads specifically on the bottom of the body of a UAV (which is already design/reinforced to be landed on) as taught by Raptopoulos, instead of the bottom of rotors which are lower than the body (Chen), would yield any unexpected/non-predictable as one would naturally place landing pads/gear one whichever physical section(s) of the craft which would be landing on the ground. The resulting modification would teach all aspects of amended claim 1.

    PNG
    media_image1.png
    683
    560
    media_image1.png
    Greyscale

	Regarding Claim 2, modified Raptopoulos teaches a camera for flight control( Raptopoulos [0041] “The UAVs can have electronic control systems and sensors. The control systems and sensors can help stabilize the UAV in certain embodiments. The control systems also can provide the embedded control for aerial flight of the UAV. For example, the control system can alter aspects of a rotor or ducted assembly to change the flight dynamics (yaw, pitch, and roll) of the UAV, the lift generated, angle of attack, velocity, or other suitable flight characteristics. The sensors can be wired or wireless, depending on the needs of the UAV or delivery system. The sensors can be relative, including, for example, inertial, IMUs, accelerometers, gyroscopes, or pressure based, or absolute, including, for example, GPS or GLONASS, magnometers, pulsed-RF ultrawideband (UWB), or cameras.” Here teaches the use of a camera for control of the aerial flight)
	However Raptopoulos doesn’t explicitly disclose that this camera is located at the front of the craft.
	Such a frontward placement of a camera system is obvious in light of Chen. [0023]” The quadrotor aircraft further includes an imaging electronic module, the camera electronic module includes a camera, the camera electronic module is disposed on the lower hood, and the camera electronic module is disposed in the lower machine The cover is located between the lower hood and the battery case, the battery case is provided with a camera fixing slot, the camera is installed in the camera fixing slot, and the lower hood is provided with a camera through hole The camera passes through the camera through hole, and the camera a head is fixed between the inner hole shoulder of the camera through hole and the camera fixing slot, and a side of the battery case corresponding to the lower hood is provided with a post, and the camera electronic module is positioned at the camera Between the post and the lower hood.”
	It would have been obvious to one of ordinary skill in the art to implement the Camera system called for in Raptopoulos by implementing it on the frontward part of the craft as taught by Chen. Such a implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Raptopoulos teaches a drone system which uses a onboard camera for navigation, but is mute as to the specific placement of the camera, Chen teaches a camera system on board the craft which is 
	Regarding Claim 10, Modified Raptopoulos teaches “The unmanned aircraft of claim 1, wherein the aircraft main body comprises a receiving member configured to mount the battery, and a locking mechanism, and wherein the locking mechanism is configured to couple with the receiving member to lock the battery to the aircraft main body.”( Raptopoulos [0053] FIG. 2D shows a bottom perspective view of UAV 260. UAV 260 has a payload interface 270. Payload interface 270 allows UAV 260 to carry a wide variety of payloads. The payload interface 270 provides a standard mechanism for the use of different payloads. The payload interface 270 can be mechanical, electrical, or a combination of mechanical and electrical. The payload interface 270 can also include a plurality of electrical connectors for providing power and signal sharing between the UAV and the payload. As a further example, payload interface 270 can be magnetic or include a magnetic lock. The payload interface 270 allows UAV 260 to be configured to carry simple mechanical payloads, or more complex payloads. For example, the payload can be a package carrier, a camera, a sensor array, a communications interface, audio/visual equipment, broadcast equipment, or other suitable payloads. UAV 260 can also have a battery interface 280. Battery interface 280 allows for the swapping of batteries, such as the battery 250 shown in FIG. 2D. To swap, the battery 250 can be inserted or removed from UAV 260. By performing a battery swap, the UAV 260 can be provided with a battery with sufficient capacity and charge state to perform an anticipated flight mission. The swap can be performed, for example, by a human, through a robotic interface (for example, in a ground station), or through a combination of a robotic interface and human interaction. In an embodiment, the battery swap is performed robotically.; 0054] FIG. 2E shows a bottom perspective view of another embodiment of UAV 260. In the shown embodiment, UAV 260 includes a payload interface 270. A container 274 is attached to payload interface 270, permitting the UAV 270 to transport matter in the container. As shown in FIGS. 2E and 2F, the payload interface 270 can be standardized to allow for differing payloads. The payload interface 270 can include a mechanical coupling for the payload to the UAV. In an embodiment, the payload interface 270 includes a plurality of ribs. In certain embodiments, the ribs include a substantially trapezoidal shape cross-section that interfaces with a corresponding recessed shape in the payload. Other shapes of ribs and recessed shapes will also provide similar functionality. For example, in an embodiment, the ribs have a cross section "L" shape. The payload can have a corresponding shaped for engaging the ribs. The payload interface 270 can also be of other suitable designs. For example, the payload interface can include a recess for accepting a mechanical pivot on one or more sides of the interface. The payload interface can leverage technologies developed for mobile computer batteries or similar mechanical interfaces. In use the payload interface engage a payload to secure it to the body if the UAV 260. The payload interface can include a positive securing mechanism that locks the payload in the secured position. The locking mechanism can be either on the payload interface or on the payload itself.)
Claim 3, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Raptopoulos (Raptopoulos and Chen) as applied to claim 10 above, and further in view of US 9522732 B1, “Multi-rotor Craft For Unmanned Aerial Vehicles, Has Engaged Claw That Suspends Craft Over Target Edge In Manner Providing Stable Vantage Position For Camera”, Froloff.
	Regarding Claim 3, Modified Raptopoulos teaches the use of camera navigation ([0055] “The UAV can also gather data from the sky to perform missions other than package delivery. In certain embodiments, the UAV can be equipped with sensor payloads. For example, the UAV can be equipped with a camera. Equipping the UAV with a sensor payload can expand the potential use of the delivery system. With a sensor payload, the UAV and delivery network can perform functions such as, for example, search and rescue, area monitoring, real-time mapping, or other missions. In an embodiment, the UAV is equipped with a camera to performing a mapping function.”), and height detection module/sensors on the craft. (Raptopoulos [0042]” The UAVs can fly between any two geo-locations. In certain embodiments, a geo-location is equipped with one or more components of the delivery system, such as a ground station. The UAV can use Global Navigation Satellites Systems (GNSS) such as Global Positioning System (GPS) and/or Global Navigation Satellite System (GLONASS) for sub-meter localization. The UAV can also navigate using relative sensors, such as, for example, inertial measurement units (IMU), accelerometers, gyroscopes, inertial navigation systems, gravity sensors, external speed sensors, pressure sensors, altitude sensors, barometric systems, magnetometer or other sensors with or without navigation satellites during take-off, in flight, and to assist in landing.”)
	However Raptopoulos and Chen, individually and as combined, lack teachings for a “gimbal assembly module” on the craft.
	Froloff teaches the use of a forward mounted gimbal mechanism for the camera of the drone. Froloff teaches” FIG. 2 is an isometric drawing of the perching claw structures on a copter in an embodiment of the invention. A copter housing 215 structurally supports the copter internal components including at least one camera 203.”

    PNG
    media_image2.png
    346
    536
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Raptopoulos to use the forward mounted gimbal camera, as taught in Froloff, as the implementation of the camera sensor called for in Raptopoulos. One would be motivated to make this implementation of a gimballed mechanism based on the intrinsic quality of gimbal which allows for a greater range of view angles/directions of the camera/mounted sensor. Further Modified Raptopoulos would teach all aspects of claim 3.
( [0042] The UAVs can fly between any two geo-locations. In certain embodiments, a geo-location is equipped with one or more components of the delivery system, such as a ground station. The UAV can use Global Navigation Satellites Systems (GNSS) such as Global Positioning System (GPS) and/or Global Navigation Satellite System (GLONASS) for sub-meter localization. The UAV can also navigate using relative sensors, such as, for example, inertial measurement units (IMU), accelerometers, gyroscopes, inertial navigation systems, gravity sensors, external speed sensors, pressure sensors, altitude sensors, barometric systems, magnetometer or other sensors with or without navigation satellites during take-off, in flight, and to assist in landing. In an embodiment, an IMU allows the UAV to navigate when GPS signals are unavailable.” Here teaches a barometer, and altitude sensors, and pressure sensors. )
	Regarding Claim 14, Modified Raptopoulos teaches the use of camera navigation ([0055] “The UAV can also gather data from the sky to perform missions other than package delivery. In certain embodiments, the UAV can be equipped with sensor payloads. For example, the UAV can be equipped with a camera. Equipping the UAV with a sensor payload can expand the potential use of the delivery system. With a sensor payload, the UAV and delivery network can perform functions such as, for example, search and rescue, area monitoring, real-time mapping, or other missions. In an embodiment, the UAV is equipped with a camera to performing a mapping function.”), and height detection module/sensors on the craft. (Raptopoulos [0042]” The UAVs can fly between any two geo-locations. In certain embodiments, a geo-location is equipped with one or more components of the delivery system, such as a ground station. The UAV can use Global Navigation Satellites Systems (GNSS) such as Global Positioning System (GPS) and/or Global Navigation Satellite System (GLONASS) for sub-meter localization. The UAV can also navigate using relative sensors, such as, for example, inertial measurement units (IMU), accelerometers, gyroscopes, inertial navigation systems, gravity sensors, external speed sensors, pressure sensors, altitude sensors, barometric systems, magnetometer or other sensors with or without navigation satellites during take-off, in flight, and to assist in landing.”)
	However Raptopoulos and Chen, individually and as combined, lack teachings for a gimbal with attached imaging device which is then mounted on the UAV body.
	Froloff teaches the use of a forward mounted gimbal mechanism for the camera of the drone. Froloff teaches” FIG. 2 is an isometric drawing of the perching claw structures on a copter in an embodiment of the invention. A copter housing 215 structurally supports the copter internal components including at least one camera 203.”

    PNG
    media_image2.png
    346
    536
    media_image2.png
    Greyscale

.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Raptopoulos (Raptopoulos and Chen) as applied to claim 10 above, and further in view of Lim, “UNMANNED AERIAL VEHICLE”, US 20180022451 A1 in view of US 9522732 B1, “Multi-rotor Craft For Unmanned Aerial Vehicles, Has Engaged Claw That Suspends Craft Over Target Edge In Manner Providing Stable Vantage Position For Camera”, Froloff.
	Regarding Claim 11, Raptopoulos discloses a securing mechanism for a battery (see claim 10 above); use of camera navigation [0041] “The UAVs can have electronic control systems and sensors. The control systems and sensors can help stabilize the UAV in certain embodiments. The control systems also can provide the embedded control for aerial flight of the UAV. For example, the control system can alter aspects of a rotor or ducted assembly to change the flight dynamics (yaw, pitch, and roll) of the UAV, the lift generated, angle of attack, velocity, or other suitable flight characteristics. The sensors can be wired or wireless, depending on the needs of the UAV or delivery system. The sensors can be relative, including, for example, inertial, IMUs, accelerometers, gyroscopes, or pressure based, or absolute, including, for example, GPS or GLONASS, magnometers, pulsed-RF ultrawideband (UWB), or cameras.”; further from Chen a forward implementation of the camera is known/obvious to one of ordinary skill in the art, Chen [0023] “The quadrotor aircraft further includes an imaging electronic module, the camera electronic module includes a camera, the camera electronic module is disposed on the lower hood, and the camera electronic module is disposed in the lower machine The cover is located between the lower hood and the battery case, the battery case is provided with a camera fixing slot, the camera is installed in the camera fixing slot, and the lower hood is provided with a camera through hole The camera passes through the camera through hole, and the camera a head is fixed between the inner hole shoulder of the camera through hole and the camera fixing slot, and a side of the battery case corresponding to the lower hood is provided with a post, and the camera electronic module is positioned at the camera Between the post and the lower hood.”
	However modified Raptopoulos (Raptopoulos and Chen) (I) doesn’t disclose a “gimbal assembly” and a “snap fit” and “snap-hold” mechanisms for securing the battery in which the “snap-fit” is located as the end (of the battery securing mechanism/location) proximate the gimbal assembly and the snap-hold located at the other.
	Froloff teaches the use of a forward mounted gimbal mechanism for the camera of the drone. Froloff teaches” FIG. 2 is an isometric drawing of the perching claw structures on a copter in an embodiment of the invention. A copter housing 215 structurally supports the copter internal components including at least one camera 203.”

    PNG
    media_image2.png
    346
    536
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Raptopoulos to use the forward mounted gimbal camera, as taught in Froloff, as the implementation of the camera sensor called for in Raptopoulos. One would be motivated to make this implementation of a gimballed mechanism based on the intrinsic quality of gimbal which allows for a greater range of view angles/directions of the camera/mounted sensor
	This combination of Raptopoulos-Chen-Froloff however would still lack the teachings for the snap-hold and snap-fit mechanisms for holding the battery onto the craft. 
	Lim teaches a battery clamping mechanism for securing of a battery to the UAV body [0113] The battery case 420 may include a case housing 422 and a case bottom 421.[0114] A horizontal clamping slot 422a may be formed in the case housing 422.[0115] A vertical clamping slot 421a may be formed in the case bottom 421. Furthermore, a battery protection board 427 for electrically protecting the battery 410 in the battery unit 400 from being damaged during the use of the battery unit 400 may be installed on the case bottom 421. The battery protection board 427 may recognize a state of the battery 410 in real time and transmit information about the state of the battery 410 to the unmanned aerial vehicle 100 via a battery communication port 423.[0116] A vertical clamping bar 321a and a horizontal clamping bar 322a may be formed corresponding to the above-described slots on the battery detachable bracket 320 in the main body 300. “ and in figures 11 and 12 below

    PNG
    media_image3.png
    399
    531
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    714
    475
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the “payload interface”/locking mechanism of Raptopoulos to instead use the snap bar mechanisms taught by Lim. The KSR rational for the modification/motivation of obviousness being “ Simple Substitution of One Known Element for Another To Obtain Predictable Results” (I) Raptopoulos teaches a bottom mounted/secured attachment of a battery to a UAV; however Raptopoulos varies from the claimed invention by using a magnetic locking type interface. (II) the snap fit-snap hold locking mechanism of the .
Allowable Subject Matter
Claims 4-6, 8, 9, 12, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 4, no previous art was found to teach/render obvious the specific placement of the/a height detection module between a front gimbal assembly and battery of the UAV.
	A close piece of prior art in terms of the ‘Between” placement of a height module between a camera and battery on a UAV is; US 20180022451 A1, in that it teaches a camera at the front of the craft and a battery at the rear with room between the two for various components.
	Claims 8-9, and 12-13 contain the same potentially allowable subject matter as previously indicated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140061376 A1; CN 105059528 A; US 10315528 B1; US 20150360778 A1; US 20160144954 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661